Exhibit 10.4

 

MODIFICATION AGREEMENT

 

Reference is hereby made to (i) that certain Securities Purchase Agreement dated
as of October 19, 2004, between Icoria, Inc. (the “Company”) and Laurus Master
Fund, Ltd. (the “Purchaser”) (as amended, modified or supplemented from time to
time, the “Securities Purchase Agreement”) and (ii) that certain Master Security
Agreement dated as of October 19, 2004 between the Company and the Purchaser (as
amended, modified or supplemented from time to time, the “Master Security
Agreement”). Pursuant to the Master Security Agreement, the Company granted to
the Purchaser a security interest in the “Collateral” (as defined in the Master
Security Agreement). Capitalized terms used in this Agreement that are not
otherwise defined herein shall have the meanings respectively ascribed to them
in the Securities Purchase Agreement or the Master Security Agreement, as
applicable.

 

Reference is hereby also made to the transactions contemplated by that certain
Asset Purchase Agreement dated as of March 23, 2005, between the Company and
Monsanto Company (the “Buyer”) (the “Purchase Agreement”). Pursuant to the
Purchase Agreement, the Company wishes to transfer to the Buyer the assets
specifically described in Exhibit A hereto (the “Transferred Assets”). The
Company has requested that the Lender consent to the transfer of the Transferred
Assets and that the Lender release its lien in the Transferred Assets.

 

1. Consent and Amendment. (a) In connection with the transactions contemplated
by the Purchase Agreement and notwithstanding any provision of the Securities
Purchase Agreement and/or the Master Security Agreement to the contrary, the
Lender hereby (i) consents to the Company’s transfer of the Transferred Assets
and (ii) waives any restriction on the Company’s ability to transfer the
Transferred Assets including, without limitation, Section 4(b) of the Master
Security Agreement.

 

(b) The Company and the Purchaser hereby agree that Schedule 1.A to the Master
Security Agreement is hereby deleted in its entirety and a new Schedule 1.A in
the form of Exhibit B hereto shall be inserted in lieu thereof.

 

2. Release and Amendment. The Purchaser hereby agrees that concurrent with the
closing of the transactions contemplated by the Purchase Agreement, the
Purchaser’s security interest in the portion of the Collateral that constitutes
the Transferred Assets shall be terminated. The Purchaser hereby agrees to
promptly file the UCC-3 amendment in the form attached hereto as Exhibit C.

 

3. Issuance of Interest Shares. As partial consideration for the Purchaser
entering into this Agreement and agreeing to release certain collateral securing
the Note, the Company hereby agrees to modify the interest rate under the Note
for the month of March 2005 through a one time interest surcharge and agrees to
pay the Purchaser additional interest for the month of March 2005 to reflect the
additional risk associated with the release of certain collateral by Purchaser
under the Master Security Agreement. Such additional interest payment shall
equal $59,890, and shall be due on the date hereof and immediately converted, at
the Fixed Conversion

 



--------------------------------------------------------------------------------

Price, into freely tradeable shares of Common Stock of the Company. These shares
are to be delivered to Purchaser in accordance with the terms of the Note.

 

4. Prepayment Obligations. (I) Notwithstanding the terms of the Securities
Purchase Agreement and the $5,000,000 Secured Convertible Term Note (the “Note”)
dated October 19, 2004 issued by the Company to the Purchaser, the parties
hereby agree that (i) in addition to the Monthly Amount (as defined in the Note)
due on October 1, 2005, an additional $430,000 of principal due under the terms
of the Note shall be due and payable on October 1, 2005 (the “Additional
Principal Amount”); (ii) in the event of any such conversion, the amount of
principal due under such Note so converted shall be treated as a prepayment of
principal and such prepayment of principal shall be applied in accordance with
Section 3.4(a) of the Note; and (iii) to the extent that any of the $430,000 has
not been converted on or prior to October 1, 2005, then any remaining
non-converted portion of the Additional Principal Amount shall be increased by
20% as an additional premium obligation due on October 1, 2005 (for illustration
purposes only, if $100,000 has not been converted or prepaid on or before
October 1, 2005, then the Company shall pay the Purchaser on October 1, 2005 an
additional $20,000).

 

(II) Furthermore, subject to the conversion limitations set forth in Section 3.2
of the Note, (A) if the closing price for any ten (10) consecutive trading days
(a “Conversion Period”) exceeds 120% of the then effective Fixed Conversion
Price, the Purchaser will, within ten (10) trading days of any such Conversion
Period, convert all or part of the then outstanding Additional Principal Amount.
The Holder shall only be required to effect such a conversion referred to in the
immediately preceding sentence if each of the following shall be true: (i) there
is an effective registration statement pursuant to which the Holder is permitted
to utilize the prospectus thereunder to resell all of the Conversion Shares (as
defined in the Note) issued to the Holder (or such Conversion Shares are
eligible for resale under Rule 144 of the Securities Act); (ii) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all the Conversion Shares as are issuable to
the Purchaser upon such conversion referred to in this Section 4(II) and (iii)
the Additional Principal Amount to be so converted pursuant to this Section
4(II) (when combined with the amount of any other Monthly Amount and the amount
(including any monthly amount) of any other promissory note issued by the
Borrower to the Holder required to be manditorily converted) does not exceed
twenty five percent (25%) of the aggregate dollar trading volume of the Common
Stock during the Conversion Period.

 

5. All other terms and conditions of the Securities Purchase Agreement, the
Note, the Registration Rights Agreement and the Master Security Agreement not
otherwise modified herein shall remain in full force and effect.

 

6. This Amendment shall be effective as of the date hereof following the
execution and delivery of same by each of the Company and Laurus.

 

7. The Company hereby represents and warrants to the Purchaser that as of the
date hereof, no Event of Default under the Securities Purchase Agreement, the
Note or any other Related Agreement exists and is continuing and all
representations, warranties and covenants made by Company in connection with the
Securities Purchase Agreement, the Note and the other Related Agreements are
true, correct and complete and all of Company’s and its Subsidiaries’

 



--------------------------------------------------------------------------------

covenant requirements under the Securities Purchase Agreement, the Note and the
other Related Agreements have been met.

 

8. This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.

 

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------

Executed as a sealed instrument as of March 23, 2005.

 

Laurus Master Fund, Ltd.

By:

 

/s/    Eugene Grin

   

Name:

 

Eugene Grin

   

Title:

 

Director

Icoria, Inc.

By:

 

/s/    Brett Farabaugh

   

Name:

 

Brett Farabaugh

   

Title:

 

Chief Accounting Officer

 